[Confidential treatment has been requested for portions of this document, which
has been redacted, pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.]

EXHIBIT 10.1

RESEARCH AGREEMENT
BETWEEN
THOMAS JEFFERSON UNIVERSITY
AND
AXONYX INC

This agreement confirms our mutual interests and understandings with respect to
a research project (the Study) entitled, Gilatide Research Program, the scope of
which is outlined in the attached Axonyx/Gilatide Research Plan (the Overview
Research Plan) (Appendix A) and is hereby incorporated in this agreement by
reference.

1.          The Study shall be carried out by Thomas Jefferson University
(University) for Axonyx Inc. (the Company), under the scientific control of
Professor Matthew During, provided that, on a quarterly basis, research budgets
and plans are to be given to the Company and that on-going reviews by all
appropriate and necessary authorities are in accordance with all applicable laws
and regulations.  The University shall obtain the aforesaid necessary or
appropriate written evidence of all requisite review and approval, including
that of the Institutional Animal Care and Use Committee (IACUC), Institutional
Biosafety and the University’s Institutional Review Board (IRB) responsible for
overseeing human clinical trials.  The Overview Research Plan may be amended
from time to time upon written agreement of the parties hereto and with the
written approval of the authority that is required to approve the amendment. 
The Company agrees that the  Overview Research Plan shall be amended to the
extent the institution’s IRB makes or conditions other requirements for human
clinical testing if the Company elects to perform such testing at the
University.  In such an event, the Company shall have the right, 30 days after
notification of such, to terminate this agreement.

2.          This Study shall begin on April 1, 2001 and shall extend for a
2-year period.  The Company shall have the right thereafter to renew the
Agreement on a year-by-year basis.

3.          In consideration of performance of the Study, Company shall pay the
University in accordance with the attached budget and payment schedule (Appendix
B) the amount of  $250,000.  Payments should be made payable to Thomas Jefferson
University.  Appendix B is hereby incorporated into this agreement by reference.

4.          The University shall provide Company quarterly written reports
concerning the Study as outlined in the Overview Research Plan attached
(Appendix A).

5.          The University grants to the Company (and the Company accepts) an
option (the “Option”) to acquire from the University a world wide exclusive
license to any invention arising out of the Study and any invention covered by
the Patent application entitled:[*****] on the basic terms annexed to this
Agreement as Appendix C.  The Company may exercise the Option by giving notice
in writing to the University at any time during the period of this Agreement and
any renewal hereof.  Upon receipt by the University of the written notice
exercising the Option the University will grant, and will be deemed to have
granted, to the Company, a license on the basic terms set forth in Appendix C
and on such other terms and conditions as are customarily included in such
license agreements, which the parties shall negotiate in good faith.

6.          Results of the Study may be published or presented to the scientific
community provided that patenting opportunities are not compromised and Company
is allowed to review and suggest revisions to any proposed publication for sixty
days (60) prior to submission for publication.

7.          University and Company agree to maintain in confidence for a period
of three (3) years from the date of termination of this Agreement all
information received from the other party which is, at the time of disclosure in
writing and clearly marked "confidential" and with its date of transfer by the
disclosing party.  Such obligation of confidentiality shall not apply to any
information which, at the time of disclosure, was in the possession of the
receiving party, was generally available to the public or thereafter becomes
generally available to the public through a source other than the receiving
party, was rightfully obtained from a third party, or was developed by or for
the receiving party independent of any disclosure under this Agreement.  In
addition to the above exclusions, the University shall have the right to
disclose Company's confidential information, if the University is required to do
so by the order of any governmental authority or by final judicial order. 
Company shall cooperate and authorize release of data which is the subject of
the Research to University's internal committees as required by accrediting
agencies or other governmental agencies.  If required to report such data to any
governmental authority or agency, University shall use its best efforts to
maintain the confidentiality of such data.  The University shall in turn shall
cooperate and authorize release of data which is the subject of the Research to
agencies or other governmental agencies, as may be required from time to time by
the Company.  If required to report such data to any governmental authority or
agency, the Company shall use its best efforts to maintain the confidentiality
of such data.

8.          Neither party shall employ or use the name of the other party or its
employees in any form for public distribution without prior written consent,
which consent shall not be unreasonable withheld.  However, the Company shall be
permitted to issue press releases describing material events related to this
Agreement and the Research as required by law.

9.          The University shall at all times during the performance of this
Agreement be and remain as an independent contractor and not as an employee,
agent, or joint venturer of or with Company.

10.        This Agreement is not assignable by either party except that Company
may assign this agreement to its affiliates without the prior consent of the
University.

11.        Either party may terminate this Agreement for cause upon ninety (90)
days written notice to the other party.  The Company shall have the right to
terminate this Agreement without cause at the end of the first and second years
hereof upon ninety (90) days prior written notice.  In either event, the
University shall be paid for uncancellable obligations properly incurred in
accordance with the Budget and Payment Schedule prior to the date of notice of
termination.

12.        The validity and interpretation of this Agreement shall be governed
by the laws of the Commonwealth of Pennsylvania.

13.        This Agreement constitutes the entire understanding between the
parties with respect to their obligations hereto. This Agreement supersedes all
prior understandings among the parties, written and oral, and may not be
modified except by written amendment executed by the parties.

14.        Any and all notices required to be provided under this Agreement
shall be sent to the addresses below, unless otherwise previously indicated in
writing by either of the parties:

To University: John Monnier   Senior Assoc. Dean of Finance   Jefferson Medical
College   1020 Locust Street, M-5 JAH   Philadelphia, PA 19107     To Company:
Michael M. Strage   Chief Administrative Officer   Axonyx Inc   825 3rd Ave 40th
Fl.   New York NY 10022

15.        The parties agree that any breach of this Agreement shall subject the
breaching party to all applicable legal and equitable remedies, including
injunctive relief, where appropriate.  The parties agree to meet and confer on
any issue that is the subject of a material dispute under this Agreement.  If
they cannot resolve a dispute after exhaustion of the meeting, they will submit
the issue(s) to binding arbitration in accordance with the then prevailing rules
of the American Arbitration Association and judgement upon the award rendered
may be entered and enforced in any court of competent jurisdiction.  The single
arbitrator shall be knowledgeable in and familiar with health care delivery,
shall have jurisdiction to resolve disputes only in accordance with provisions
and limitation of this Agreement, shall follow substantive rules of law to the
extent not inconsistent with this Agreement, and shall render a decision in
writing.  Arbitration shall take place in Philadelphia, Pennsylvania.

ACCEPTED FOR COMPANY:   ACCEPTED FOR UNIVERSITY:       /s/ Michael M. Strage

--------------------------------------------------------------------------------

  /s/ John Monnier

--------------------------------------------------------------------------------

By:   By: Michael M. Strage   John Monnier Chief Administrative Officer   Senior
Associate Dean of Finance Date: 4/3/01

--------------------------------------------------------------------------------

  Date:

--------------------------------------------------------------------------------

                /s/ Matthew During

--------------------------------------------------------------------------------

    Matthew During     Principal Investigator     Date: 4/4/01

--------------------------------------------------------------------------------

[Confidential treatment has been requested for portions of this document, which
has been redacted, pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.]

Appendix A

Axonyx/Gilatide Research Plan

A two year plan will include making significant progress in each of the
following specific aims. The primary objective is further characterization of
Gilatide as a memory enhancing peptide with a focus on developing the core
pre-clinical data to support translation to clinical trial.

[*****]

[Confidential treatment has been requested for portions of this document, which
has been redacted, pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.]

Appendix B

THE BUDGET

Year 1: $125,000     Year 2: $125,000

--------------------------------------------------------------------------------

TOTAL: $250,000

All payments to be paid on a quarterly basis. The above figures have been
mutually agreed to by the University and the Company, and are inclusive of all
administrative costs.

[Confidential treatment has been requested for portions of this document, which
has been redacted, pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.]

Appendix C

BASIC LICENSING TERMS

Grant: Worldwide and exclusive rights including the right to sub-license.

Option Exercise Fee: $[*****]     Milestones1             IND approval $[*****]
          NDA Approval $[*****]     Royalties:             [*****]              

Patent Fees and Expenses:   [*****]

--------------------------------------------------------------------------------

1 [*****]

 